Citation Nr: 0013435	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  98-19 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral 
defective hearing.  

2. Entitlement to service connection for the residuals of 
cold injuries to both feet.  

3. Service connection for the residuals of an injury to the 
right index finger.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from July 1950 to June 1956.  
Service connection for deafness was previously denied in an 
unappealed rating decision of December 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
RO, which found that new and material evidence had not been 
submitted to reopen a claim of service connection for 
bilateral defective hearing.  The RO also denied service 
connection for the residuals of cold injuries to both feet 
and service connection for residuals of a reattached right 
index finger.  The case is before the Board for appellate 
consideration at this time.  


FINDINGS OF FACT

1. Service connection for bilateral defective hearing was 
denied by the RO in an unappealed rating decision of 
December 1963.  

2. The evidence submitted since the unappealed December 1963 
rating action denying service connection for bilateral 
defective hearing is new, because it was not previously of 
record.  

3. The evidence submitted since the unappealed December 1963 
rating action denying service connection for bilateral 
defective hearing is not material to the reopening of the 
veteran's claim, because it is cumulative and need not be 
considered to fairly decide the merits of this claim.  

4. The veteran's claim for service connection for the 
residuals of cold injuries to both feet is not plausible.  

5. The veteran's claim for service connection for residuals 
of an injury to the right index finger is not plausible.  


CONCLUSIONS OF LAW

1. The December 1963 rating action denying service connection 
for bilateral defective hearing is final.  38 U.S.C.A. 
§ 7105 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (1999).  

2. The additional evidence received subsequent to the 
unappealed rating decision of December 1963 denying 
service connection for bilateral defective hearing is not 
new and material; the veteran's claim of service 
connection for residuals of bilateral defective hearing is 
therefore not reopened.  38 U.S.C.A. § 5108 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.156(a) (1999).  


3. The veteran's claim for service connection for the 
residuals of cold injuries to both feet is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).  

4. The veteran's claim for service connection for residuals 
of a right index finger injury is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Whether New and Material Evidence Has Been Submitted to 
Reopen a Claim for Service Connection for Bilateral 
Defective Hearing.  

The evidence which was of record at the time of the December 
1963 rating decision denying service connection for bilateral 
defective hearing may be briefly summarized.  The veteran's 
service included combat in Korea.  He is a recipient of the 
Purple Heart Medal and the Combat Infantryman's Badge.  His 
military occupation specialty was heavy weapons infantryman.  
The veteran's service medical records, including his 
examinations prior to service enlistment and prior to service 
discharge, revealed no complaints or findings indicative of 
defective hearing.  

VA audiometric examination in November 1963 revealed pure 
tone thresholds of 5(20), -5(5), 30(40), and 65(70) decibels 
in the right ear and 15(30), 5(15), 55(65) and 55(60) 
decibels in the left ear at 500, 1000, 2000, and 4000 Hertz.  
(The readings in parenthesis constitute pure tone threshold 
readings converted to ISO standards, which became effective 
October 31, 1967).  Speech discrimination was 88 percent in 
the right ear and 84 percent in the left ear.  

Private clinical records which reflect treatment in May 1997 
for dizziness and sensorineural hearing loss.  The evidence 
which has been made a part of the record since the December 
1963 includes a VA audiometric examination of February 1998 
which revealed pure tone thresholds of 15, 15, 75, 75, and 75 
decibels in the right ear and 20, 15, 75, 75, and 75 decibels 
in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.  
Speech discrimination was 64 percent in the right ear and 65 
percent in the left ear.  The veteran was noted to have a 
bilateral mid to high frequency sensorineural hearing loss, 
moderate to severe in degree.  It was recommended that the 
veteran apply for service connection for this disability.  
Similar readings were reported on a May 1998 VA audiometric 
examination.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, once a denial of a claim for service 
connection becomes final, it cannot be subsequently reopened 
unless new and material evidence has been presented.  The 
Board must perform a two-step analysis when the veteran seeks 
to reopen a claim based on new and material evidence.  First, 
the Board must determine whether the evidence is "new and 
material".  Second, if the Board determines that the veteran 
has produced new and material evidence, the claim is reopened 
and the Board must evaluate the merits of the claim in the 
light of all the evidence, both old and new.  Manio v. 
Derwinski, 1 Vet. App. 144 (1991).  

New evidence is evidence that is not merely cumulative of 
other evidence of record.  Material evidence is that which is 
relevant to the issue at hand and which, assuming its 
credibility, must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a) (1998).  For 
purposes of determining whether a claim should be reopened, 
the credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The evidence of record at the time of the December 1963 
denial of service connection for bilateral defective hearing 
indicated that the veteran was a combat veteran of the Korean 
conflict and was therefore exposed to acoustic trauma during 
service.  His service medical records revealed no evidence of 
a hearing deficit during service.  No defective hearing was 
shown until a VA audiometric test of late 1963 showed 
bilateral defective hearing to a degree recognized as a 
disability under 38 C.F.R. § 3.385.  The evidence submitted 
subsequent to the December 1963 final rating decision denying 
service connection for bilateral defective hearing consists 
of recent audiometric studies and clinical records showing 
that the veteran continues to have significant hearing loss 
in both ears.  There is no clinical evidence which attributes 
the veteran's current bilateral hearing loss to service or to 
acoustic trauma experienced during service.  Such evidence is 
new because it was not previously of record.  However, the 
recent evidence is merely cumulative of evidence which was 
considered by the rating board when it denied the veteran's 
claim for service connection for bilateral defective hearing 
in December 1963.  Such evidence need not be considered to 
fairly decide the veteran's claim for service connection for 
bilateral defective hearing, and, therefore, such evidence is 
not material.  Accordingly, since new and material evidence 
has not been submitted, the veteran's claim for service 
connection for bilateral defective hearing is not reopened 
and the appeal as to this issue must be denied.  

II. Service Connection for the Residuals of Cold Injuries to 
the Feet  

On the veteran's July 1950 examination prior to service 
enlistment, evaluation of the veteran's feet revealed 
bilateral, second degree pes planus.  No other foot 
abnormalities were noted.  Review of the service medical 
records reveal no complaints, findings, or diagnosis of any 
cold injury to either foot.  On the veteran's June 1956 
examination prior to discharge from service, the veteran's 
feet were evaluated as normal.  

On VA medical examination in July 1963, evaluation of the 
veteran's skin was negative.  During the musculoskeletal 
evaluation the veteran could stand on his toes and heels.  He 
could squat and recover without difficulty.  A neurological 
examination was negative.  There were no clinical findings 
specifically referencing the feet.  

Private clinical records reflect treatment from May 1990 to 
May 1995 for mycotic toenails, toenail avulsions, and 
paronychia and infections of the second and fourth toes of 
the left foot.  

On VA medical examination in May 1998, the veteran gave a 
history of service in Korea during which time he was exposed 
to extreme cold for several months.  The veteran complained 
that his nails fell off because of fungus infections and he 
also complained of arthritis in his feet.  It was reported 
that he had signs of acute pain over proximal and distal 
interphalangeal joints in both feet.  He denied treatment 
during service, but did report post service treatment for 
complaints of total nail avulsions.  He also had occasional 
drainage of the paronychia with pain in the foot and 
infections in the left second and fourth toes.  He also 
reported numbness in the feet during the wintertime with cold 
sensitization and Raynaud's phenomenon.  Clinical findings 
revealed a normal but slow gait.  His skin was pale and the 
feet were cold and moist.  No atrophy or ulceration was 
reported, but there was hair loss.  There was evidence of 
severe fungal infection of the toenails of both feet.  There 
were good reflexes in the lower extremities and sensory 
evaluation was normal.  No weakness was shown on motor 
examination.  Intermittent claudication was noted.  The 
dorsalis pedis pulses were barely palpable and the posterior 
tibial pulses were not palpable.  The femoral pulses were 1+ 
bilaterally.  It was said that there was no evidence of 
vascular insufficiency, except on the venous side.  It was 
said that there was no evidence of Raynaud's phenomenon, but 
it was noted that the veteran complained of symptoms of 
Raynaud's when exposed to cold weather.  The diagnoses were, 
essentially, severe fungus of the toenails with deformity of 
the nails.  It was said that there was no evidence of 
neurological deficit, but the veteran was noted to voice 
subjective complaints of pain and numbness.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131. (West 1991 & Supp. 1999).  Service 
connection may be granted for disability diagnosed after 
service when all the evidence indicates that it had its onset 
during service.  38 C.F.R. § 3.3003(d) (1999).  

The threshold question to be answered in regard to the 
veteran's claim for entitlement to service connection for 
residuals of cold injuries to the feet is whether he has 
presented a well-grounded claim, i.e., a claim that is 
plausible.  If he has not, the claim must fail and there is 
no further duty to assist the veteran in the development of 
the claim.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  In this case, the evidence of record is not 
sufficient to render the claim for service connection for 
residuals of cold injuries to the feet well grounded.

According to a decision of the Court, a well-grounded claim 
requires competent evidence of a current disability (a 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (lay or medical evidence); and a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498, 506 (1998).  

The veteran served in Korea during the Korean conflict and 
has testified that he sustained injuries to his feet due to 
exposure to cold weather during that service.  He is 
competent to testify that he sustained cold injuries during 
service and, therefore, the second requirement for a well 
grounded claim for service connection for residuals of cold 
injuries to the feet under the Court's requirements in Caluza 
has been met.  However, the record currently contains no 
competent medical evidence that the veteran currently has any 
pathology affecting his feet attributable to such cold 
exposure during service.  Moreover, there is no medical 
evidence that indicates any connection between any current 
foot pathology and the veteran's period of service.  Thus the 
first and third requirements for a well grounded claim for 
service connection for residuals of cold injuries to the feet 
under the Court's requirements in Caluza have not been met.  
Since that is the case, the veteran's claim for service 
connection for residuals of cold injuries to the feet is not 
well grounded, and must be denied.  

III. Service Connection for Residuals of an Injury to the 
Right Index Finger  

On the veteran's July 1950 examination prior to service 
enlistment, the veteran's upper extremities were normal with 
the execption of a scar at the base of the right thumb.  
Review of the service medical records reveals that the 
veteran was seen in March 1953 for an X-ray after he crushed 
his right hand in a door.  On a reenlistment examination in 
July 1953 a scar on the right hand was noted on clinical 
evaluation.  At that time a history was reported of a 1952 
hospitalization of a gunshot wound to the right leg and a 
concussion of the right hand due to a flare.  It was reported 
that there were no sequelae of this injury.  In August 1954, 
the veteran gave a history of a fracture of the right hand.  
An X-ray revealed an old fracture of the fifth metacarpal.  
He was seen at an unspecified date during service for a 
laceration of the long finger of the right hand.  In March 
1956 the veteran was seen for a sprained finger of an 
unspecified hand.  On the veteran's June 1956 examination 
prior to discharge from the service, the veteran's upper 
extremities were evaluated as normal.  

In a June 1963 statement, a private physician reported 
treating the veteran in December 1958 after the veteran had 
an amputation of the tip of his right middle finger.  The 
veteran was hospitalized at that time and a revision of the 
right middle finger was performed.  

During a July 1963 VA medical examination, the veteran gave a 
history of a shell fragment wound to the right middle finger 
for which he was hospitalized for suturing.  He also reported 
a non-service connected partial amputation of the right 
middle finger.  On evaluation, a one-inch operation scar was 
noted at the stump of the right middle finger.  There was 
also a two-inch scar on the right palm just above the right 
middle finger in the web between the middle and ring fingers.  
An X-ray of the right hand revealed the absence of the 
terminal phalanx of the third finger and a deformity of the 
fifth metacarpal, which was a probable residual of an old 
healed fracture.  The diagnoses included shell fragment wound 
of the right hand and loss of middle finger.  

In a rating decision of September 1963, the RO granted 
service connection for a scar on the palmar surface of the 
right hand.  A noncompensable evaluation was assigned for 
this disability from May10, 1963.  Service connection was 
denied for a partial amputation of the right middle finger.  
Service connection was also denied for a scar in the area of 
the right thumb.  The rating board noted that the right thumb 
scar was shown on the preenlistment examination.  

On VA medical examination in May 1998, the veteran gave a 
history of having the tip of his right middle finger blown 
off by shrapnel while he was in combat during the Korean War.  
Evaluation revealed a scar of the right thumb, which measured 
approximately one half inch.  This scar was described as 
depressed and not disfiguring.  

As noted above, according to a decision of the Court, a well-
grounded claim requires competent evidence of a current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and a nexus between the inservice injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, supra.

The veteran has asserted that he sustained an injury to his 
right index finger during his service in the Korean War.  
Since he is competent to so state, one of the criteria for a 
well grounded claim for service connection for the residuals 
of an injury to the right index finger under the Court's 
holding in Caluza has been met.  However, the record contains 
no finding of any current disability of the right index 
finger.  Finally, there is no medical evidence linking any 
current right finger disorder to service.  Since that is the 
case, the remaining two criteria for a well grounded claim 
for service connection for residuals of an injury to the 
right index finger have not been met.  Therefore, service 
connection for the residuals of an injury to the right index 
finger must be denied as not well grounded.  



ORDER

New and material evidence not having been submitted, the 
veteran's application to reopen his claim of service 
connection for bilateral defective hearing is denied.  

Service connection for the residuals of cold injuries to the 
feet is denied.  

Service connection for the residuals of an injury to the 
right index finger is denied.  




		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals


 



